DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 6/23/2020 and 7/20/2020. 

The submission, however, is not fully responsive to the prior Office action because the amended claims are drawn to a non-elected invention (see MPEP § 821.03).

Election/Restrictions
Newly amended Claims 1 and 15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
A restriction Requirement was mailed on 9/23/2019 requiring an election of one of Inventions I, II, III, IV, or V. Applicant elected Invention IV, Claims 8-10, 18, and 19, with traverse in the reply filed on 10/24/2019. The traversal was on the grounds that Inventions I, II, Ill, IV, and V are sufficiently related such that it would not be burdensome for the Examiner to search all inventions. This was not found persuasive because there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), as shown in the original restriction requirement mailed on 9/23/2019 and the prior art applicable to one invention would not likely be applicable to another invention. The requirement was still deemed proper and is therefore made FINAL. The examined claims were Claims 1, 2, 8-10, 15, 18, and 19.
Newly amended Claims 1 and 15 incorporate the subject matter of Invention I, further including specifics of the location of the sensing volumes.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 1 and 15 and all claims dependent on them, i.e., Claims 1 and 3-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877